DETAILED ACTION
Claims 1-2 were rejected in the Office Action mailed 9/1/21.
Applicants filed a response and amended claim 1 on 11/8/21.
Claims 1-2 are pending and claims 3-7 are withdrawn.
Claims 1-2 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (CN 103938045 A) (hereinafter “Liang”).

The Examiner has previously provided a machine translation of CN 103938045 A. The citation of the prior art in this rejection refers to the machine translation.

Regarding claim 1, Liang teaches a deformed magnesium alloy with the following composition, in mass% (Liang, [0006-0007]):
Element
Present Invention (wt.%)
Liang
Zn
0.5-5.0
0-8

Sn
0.6-3.5
0.1-10

Ca
0-0.35
0.10-5.00
Remainder
Mg and inevitable impurities
Mg and unavoidable impurities


The ranges of Liang overlap or encompass the ranges of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
Given the preferable amounts of Zn is 0-8 mass%, Sn is 0.1-10 mass%, and Ca is 0.10-5.00 mass%, as set forth above, it is clear that the total amount of Zn, Sn, and Ca and the at least one selected among Si and mischmetal would necessarily be 0.2-24.5 mass%, which overlaps the presently claimed range,
i.e., 0 Zn + 0.1 Sn + 0.1 Ca = 0.2;
8 Zn + 10 Sn + 5.00 Ca = 23.
Given Liang does not disclose containing silicon or mischmetal in the magnesium alloy composition, it is clear the amounts would necessarily be 0 mass%. However, claim 1 allows for the amounts of silicon and/or mischmetal to be 0 wt.%, i.e., 1.5 wt.% or less includes the value of 0%.
Moreover, while Liang also teaches copper in an amount of 0-1.00 mass% and 0-1.5 mass% manganese, copper can be 0 mass% and manganese can be 0 mass%, i.e., not included in the composition of the magnesium alloy, which would meet the “consisting of” language as presently claimed.

Given that the composition of the magnesium alloy of Liang is substantially identical to the composition of the magnesium alloy as used in the present invention, as set forth above, it is 2 or less as presently claimed. 
Moreover, given the tin in Liang is identical to the high-melting point oxide-film-forming element, it is clear that the tin in Liang would be capable to function as high-melting point oxide-film-forming element.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).




Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (CN 103938045 A) (hereinafter “Liang”) in view of Nakata et al. (US 2010/0061882 A1) (hereinafter “Nakata”).

Regarding claim 2, while Liang teaches the above composition for a magnesium alloy, Liang does not explicitly disclose having 0.5 wt.% zirconium in the composition of the magnesium alloy.
With respect to the difference, Nakata teaches a magnesium alloy material containing 0.2-1.0% by mass of Zr (Nakata, [0041]).

Liang and Nakata are analogous art as they are both drawn to magnesium alloys containing Zn (Liang, [0006-0007]; Nakata, Abstract and [0002]).
In light of the motivation to have 0.2-1.0 mass% of Zr in the composition of the magnesium alloy as taught in Nakata above, it therefore would have been obvious to one of ordinary skill in the art to have the amount of Zr, including the presently claimed, in the magnesium alloy composition of Liang in order to contribute to the fine granulation and increase the tensile strength and the 0.2% yield strength, and thereby arrive at the present invention.


Response to Arguments
In response to the amendment to claim 1, the previous 35 U.S.C. 102 and 103 rejections of Wang and Wang in view of Nakata are withdrawn because Wang requires 0.01-2.0 mass% manganese.

Applicant primarily argues:
“Also, as to the above Examiner’s comment about “it is clear the amounts would necessarily be 0 mass%”, Applicant respectfully submits that since manganese is removed by the present amendment, the claimed magnesium requires “at least one selected from among 1.5 wt% or less of silicon and 1.5 wt% or less of mischmetal”, as recited in claim 1.

Accordingly, Liang fails to teach or suggest at least one selected from among 1.5 wt% or less of silicon and 1.5 wt% or less of mischmetal.”
Remarks, pg. 8
The Examiner respectfully traverses as follows:


Applicant also argues:
“Further, Liang pertains to a calcium-containing deformed magnesium alloy (Mg- Ca alloy). That is, all of Examples 1-8 of Liang are based on adding Sn, Zn, Mn, and/or Cu to the Mg-Ca alloy.

However, none of the Examples in Liang teaches or suggests all of the claimed elements, such as, 0.5 to 5 wt% of zinc, 0.6 to 3.5 wt% of tin as a high-melting-point oxide-film-forming element, 0.1 to 0.35 wt% of calcium, and at least one selected from among 1.5 wt% or less of silicon and 1.5 wt% or less of mischmetal, magnesium, and inevitable impurities.”

Remarks, pg. 8
The Examiner respectfully traverses as follows:
While applicants pointed to examples disclosed in Liang it is noted, “Applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Further, the fact remains, Liang teaches the above composition that can either include or exclude copper and manganese, but does not require all of the elements as demonstrated in Example 8 of Liang, which includes only calcium, tin, and zinc, i.e., consists of only tin, zinc, and calcium and a remainder of magnesium and inevitable impurities (Liang, [0087-0089]). 


Applicant also argues:
“As noted above, the purpose of Liang is to the strength and toughness of the alloy.

However, the purpose of the claimed magnesium alloy is to have thermal conductivity of 100 W/m·K or more, flame retardancy, and facilitating plastic working at extrusion pressure of 1000kgt/cm2 or less. See, preamble of claim 1.

Since Liang fails to teach or suggest each and every element of the claimed invention, a skilled artisan would not have a reasonable expectation of success, such as, achieving a magnesium alloy that has thermal conductivity of 100 W/m·K or more, flame retardancy, and facilitating plastic working at extrusion pressure of 1000kgt/cm2 or less.”
Remarks, pg. 9
The Examiner respectfully traverses as follows:
Firstly, in the quote from paragraph [0020] of Liang, the emphasis that Applicant noted is describing what tin helps to contribute to the alloy, i.e., tin helps to improve the strength and toughness of the alloy. 
Secondly, Liang teaches that by adding tin on the basis of the Mg-Ca alloy, the alloy structure after hot deformation can be strongly refined, Mg2Sn and MgCaSn phases are dispersed and precipitated on the matrix or grain boundaries (Liang, [0020]). The present specification also recognizes that the tin is in the form of Mg2Sn precipitates that are appropriately distributed and increases the high-temperature plastic workability (Specification, [0065]). Given that the precipitates of tin are in the same for in both Liang and the present invention, it is clear that the tin would add the same properties as presently claimed. 
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). MPEP 2144 IV.

Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 8:30-4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        /BRIAN D WALCK/Primary Examiner, Art Unit 1738